Citation Nr: 0807263	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected shell fragment wound, right eye, and 
loss of vision, left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand issued in December 2006.  
This matter was originally on appeal from a rating decision 
dated in December 2002 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which granted 
service connection for shell fragment wound, right eye, and 
assigned a noncompensable evaluation.  

In April 2006, the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In December 2006, the Board granted service connection for 
the veteran's loss of vision in the left eye and, 
consequently, determined that it was necessary to remand the 
issue of entitlement to an initial compensable rating for the 
veteran's service-connected shell fragment wound, right eye 
to the RO so that it may assign an initial rating for the 
left eye disability in the first instance as the issues were 
inextricably intertwined.  

In a May 2007 rating decision, the RO combined the veteran's 
left eye disability with his already service-connected right 
eye disability and assigned a 30 percent evaluation effective 
June 21, 2002, the date his claim was received.  As a result, 
the issue has been recharacterized as reflected on the title 
page of this decision.  

This appeal remains in advanced on the docket status due to 
the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  





FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
best corrected visual acuity is 20/40 or better in his right 
eye and light perception only in his left eye.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 30 percent 
for service-connected shell fragment wound, right eye, and 
loss of vision, left eye, have not been approximated for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.83a, 4.84a, Diagnostic Code 6099-
6070 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in August 2003, the RO advised the 
veteran that entitlement to an increased evaluation required 
current medical evidence that his disability had increased in 
severity and described the type of information and evidence 
he should submit or tell VA about in order that VA may obtain 
or make reasonable efforts to obtain on his behalf.  The RO 
also specifically asked the veteran to send the needed 
information or evidence as soon as possible.  The RO further 
explained to the veteran that he may lose money if he took 
more than one year to submit the requested information and 
evidence and his claim was granted because VA would not be 
able to pay him back to the date he filed his claim.

In subsequent correspondence dated in January 2007 and 
October 2007, the RO advised the veteran of how VA determines 
disability ratings and effective dates, thoroughly described 
the types of information and evidence that the veteran needed 
to submit in support of his claim, and provided the veteran 
with additional time and opportunity to submit the needed 
information and evidence.  The RO also generally advised the 
veteran of what evidence he was to provide and what evidence 
VA was responsible for obtaining or would make reasonable 
efforts to obtain on the veteran's behalf.  

Thus, the Board finds that the August 2003, January 2007, and 
October 2007 VCAA notice letters cumulatively provided the 
veteran with adequate notice with respect to his claim.  
Although the Board recognizes that the VCAA notice letters 
were sent following the initial unfavorable adjudication of 
the veteran's claim, such timing defect has been cured as the 
veteran's claim was readjudicated in November 2007.  

The Board further notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, a 38 U.S.C. § 5103(a) 
notice for an increased rating claim requires that the 
Secretary notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

However, the Board notes that the Court drew a distinction 
between the notice requirements for a claim involving an 
initial disability rating and a claim for additional 
(increased) compensation of an already service-connected 
disability and only indicated that the requirements 
referenced above were relevant to claims for increased 
compensation.  As the issue on appeal involves entitlement to 
a higher initial rating, the Board finds that no discussion 
of VA's compliance with the notice elements outlined in 
Vazquez is necessary in this case.  

Moreover, the Board notes that the RO provided the veteran 
with a copy of the December 2002 rating decision, the July 
2003 Statement of the Case (SOC), and the November 2005 and 
November 2007 Supplemental Statements of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA eye examinations in September 2002, November 
2005, and March 2007.  The RO also obtained the veteran's VA 
treatment records from December 2000 to June 2005 and 
scheduled the veteran for the Travel Board hearing held in 
April 2006.  The RO further attempted to obtain the veteran's 
VA treatment records from 1949 to 1960, as identified by the 
veteran; however, the VA medical center (VAMC) responded that 
there were no records located for the period requested.  

While the Board notes that the veteran apparently failed to 
appear for another eye examination scheduled for October 
2007, it is unclear why such examination was necessary as the 
veteran had already undergone an examination in March 2007 
and the examination report is deemed adequate for rating 
purposes.  In any event, the Board finds that no further 
examination of the veteran is needed as there is no 
indication that the evidence already of record does not 
accurately reflect the severity of his visual impairment due 
to his combined service-connected eye disabilities.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
the RO complied with its December 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  


II.	Higher Initial Evaluation for Eye Disability 

The veteran is currently assigned a 30 percent rating for his 
service-connected eye disability under 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6070.  Under Diagnostic Code 6070, a 30 
percent rating is warranted for blindness in one eye, having 
only light perception, where visual acuity in the other eye 
is 20/40.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2007).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.20, 4.27, 4.83a, 4.84a, Table V (2007).  

In order for the veteran to obtain a rating higher than 30 
percent under Table V (Ratings for Central Visual Acuity 
Impairment), one service-connected eye should be demonstrate 
anatomical loss of one eye and/or the other service-connected 
eye should demonstrate a visual acuity of 20/50 or worse.   
However, no such disability picture is shown by the medical 
evidence.  The March 2007 VA examiner noted that the veteran 
had a history of chorioretinal scar of the left eye with 
severely impaired vision and that the best corrected visual 
acuity of the veteran's left eye was barely count fingers at 
one foot; none of the evidence of record indicates that the 
veteran's left eye is manifested by anatomical loss of the 
eye.  The medical evidence relevant to the current appeal 
period also consistently shows the veteran's best visual 
acuity in the right eye as 20/40 or better (i.e., the 
veteran's corrected visual acuity in the right eye ranged 
from 20/20 to 20/40).  Thus, it is clear that the veteran's 
service-connected eye disability does not more closely 
approximate the criteria associated with a higher rating 
under 38 C.F.R. § 4.84a, Table V.  

It is noted that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a rating in excess of 30 percent for the 
veteran's service-connected eye disability as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and the assignment of an initial rating higher than the 
current 30 percent for his combined service-connected eye 
disability is not warranted on a schedular basis for any time 
relevant to the current appeal period.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
higher initial rating and, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
To the extent that the veteran's impaired visual acuity as a 
result of his service-connected left and right eye 
disabilities affects his employment, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation (and in his receipt of special monthly 
compensation for loss of use of vision in the left eye).  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for service-connected shell fragment wound, right eye, and 
loss of vision, left eye, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


